Name: Commission Implementing Regulation (EU) 2018/891 of 21 June 2018 establishing budgetary ceilings for 2018 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: budget;  farming systems;  agricultural policy;  economic geography;  cooperation policy;  environmental policy;  regions and regional policy
 Date Published: nan

 22.6.2018 EN Official Journal of the European Union L 159/21 COMMISSION IMPLEMENTING REGULATION (EU) 2018/891 of 21 June 2018 establishing budgetary ceilings for 2018 applicable to certain direct support schemes provided for in Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Articles 22(1), 36(4), 42(2), 47(3), 49(2), 51(4) and 53(7) thereof, Whereas: (1) For each Member State implementing the basic payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 22(1) of that Regulation for 2018 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with Article 22(2) of Regulation (EU) No 1307/2013 any increases applied by Member States pursuant to that provision are to be taken into account. (2) For each Member State implementing the single area payment scheme provided for in Chapter 1 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 36(4) of that Regulation for 2018 has to be set by the Commission by deducting from the annual national ceiling set out in Annex II to that Regulation the ceilings fixed in accordance with Articles 42, 47, 49, 51 and 53 of that Regulation. In accordance with the second subparagraph of Article 36(4) of Regulation (EU) No 1307/2013, when setting the annual national ceiling for the single area payment scheme, any increases applied by Member States pursuant to that provision are to be taken into account by the Commission. (3) For each Member State granting the redistributive payment provided for in Chapter 2 of Title III of Regulation (EU) No 1307/2013, the annual national ceiling referred to in Article 42(2) of that Regulation for 2018 has to be set by the Commission on the basis of the percentage notified by those Member States pursuant to Article 42(1) of that Regulation. (4) In relation to the payment for agricultural practices beneficial for the climate and the environment provided for in Chapter 3 of Title III of Regulation (EU) No 1307/2013 in 2018, the annual national ceilings referred to in Article 47(3) of that Regulation for 2018 have to be calculated in accordance with Article 47(1) of that Regulation and amounting to 30 % of the national ceiling of the relevant Member State as set out in Annex II to that Regulation. (5) For Member States granting the payment for areas with natural constraints provided for in Chapter 4 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 49(2) of that Regulation for 2018 have to be set by the Commission on the basis of the percentage notified by the relevant Member States pursuant to Article 49(1) of that Regulation. (6) In relation to the payment for young farmers provided for in Chapter 5 of Title III of Regulation (EU) No 1307/2013, the annual national ceilings referred to in Article 51(4) of that Regulation for 2018 have to be set by the Commission on the basis of the percentage notified by Member States pursuant to Article 51(1) of that Regulation and have not to be higher than 2 % of the annual ceiling set out in Annex II. (7) Where the total amount of the payment for young farmers applied for in 2018 in a Member State exceeds the ceiling set pursuant to Article 51(4) of Regulation (EU) No 1307/2013 for that Member State, the difference has to be financed by the Member State in accordance with Article 51(2) of that Regulation whilst respecting the maximum amount laid down in Article 51(1) of that Regulation. For the sake of clarity, it is appropriate to set this maximum amount for each Member State. (8) For each Member State granting voluntary coupled support provided for in Chapter 1 of Title IV of Regulation (EU) No 1307/2013 in 2018, the Commission has to set the annual national ceilings referred to in Article 53(7) of that Regulation for 2018 on the basis of the percentage notified by the relevant Member State pursuant to Article 54(1) of that Regulation. (9) Concerning the year 2018, the implementation of direct support schemes provided for in Regulation (EU) No 1307/2013 started on 1 January 2018. For the sake of consistency between the applicability of that Regulation for the claim year 2018 and the applicability of the corresponding budgetary ceilings, this Regulation should apply from the same date. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 The annual national ceilings for 2018 for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 are set out in point I of the Annex to this Regulation. The annual national ceilings for 2018 for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 are set out in point II of the Annex to this Regulation. The annual national ceilings for 2018 for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 are set out in point III of the Annex to this Regulation. The annual national ceilings for 2018 for the payment for agricultural practices beneficial for the climate and the environment referred to in Article 47(3) of Regulation (EU) No 1307/2013 are set out in point IV of the Annex to this Regulation. The annual national ceilings for 2018 for the payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 are set out in point V of the Annex to this Regulation. The annual national ceilings for 2018 for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 are set out in point VI of the Annex to this Regulation. The maximum amounts for 2018 for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 are set out in point VII of the Annex to this Regulation. The annual national ceilings for 2018 for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 are set out in point VIII of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. ANNEX I. Annual national ceilings for the basic payment scheme referred to in Article 22(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 214 405 Denmark 546 808 Germany 3 005 470 Ireland 825 895 Greece 1 103 650 Spain 2 835 995 France 3 036 371 Croatia 126 001 Italy 2 217 396 Luxembourg 22 760 Malta 649 Netherlands 475 161 Austria 470 387 Portugal 273 500 Slovenia 74 288 Finland 262 554 Sweden 402 464 United Kingdom 2 102 726 II. Annual national ceilings for the single area payment scheme referred to in Article 36(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Bulgaria 379 916 Czech Republic 472 217 Estonia 87 170 Cyprus 30 340 Latvia 137 210 Lithuania 184 186 Hungary 733 283 Poland 1 568 075 Romania 989 564 Slovakia 260 865 III. Annual national ceilings for the redistributive payment referred to in Article 42(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 46 780 Bulgaria 55 872 Germany 337 423 France 690 084 Croatia 27 939 Lithuania 71 298 Poland 293 930 Portugal 23 050 Romania 99 436 United Kingdom 64 991 IV. Annual national ceilings for the payment for agricultural practices beneficial for the climate and the environment as referred to in Article 47(3) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 146 689 Bulgaria 238 428 Czech Republic 258 512 Denmark 248 032 Germany 1 446 097 Estonia 40 181 Ireland 363 445 Greece 556 642 Spain 1 464 015 France 2 070 253 Croatia 83 816 Italy 1 125 581 Cyprus 14 747 Latvia 76 588 Lithuania 142 596 Luxembourg 10 038 Hungary 402 903 Malta 1 573 Netherlands 204 785 Austria 207 524 Poland 1 029 371 Portugal 177 212 Romania 561 846 Slovenia 40 542 Slovakia 134 447 Finland 157 219 Sweden 209 617 United Kingdom 958 734 V. Annual national ceilings for payment for areas with natural constraints referred to in Article 49(2) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Denmark 2 857 Slovenia 2 135 VI. Annual national ceilings for the payment for young farmers referred to in Article 51(4) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 9 229 Bulgaria 1 329 Czech Republic 1 723 Denmark 4 942 Germany 48 203 Estonia 442 Ireland 24 230 Greece 37 109 Spain 97 601 France 69 008 Croatia 5 588 Italy 37 519 Cyprus 480 Latvia 3 200 Lithuania 5 941 Luxembourg 502 Hungary 5 372 Malta 21 Netherlands 13 652 Austria 13 835 Poland 34 312 Portugal 11 814 Romania 18 728 Slovenia 2 027 Slovakia 857 Finland 5 241 Sweden 10 481 United Kingdom 16 358 VII. Maximum amounts for the payment for young farmers referred to in Article 51(1) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 9 779 Bulgaria 15 895 Czech Republic 17 234 Denmark 16 535 Germany 96 406 Estonia 2 679 Ireland 24 230 Greece 37 109 Spain 97 601 France 138 017 Croatia 5 588 Italy 75 039 Cyprus 983 Latvia 5 106 Lithuania 9 506 Luxembourg 669 Hungary 26 860 Malta 105 Netherlands 13 652 Austria 13 835 Poland 68 625 Portugal 11 814 Romania 37 456 Slovenia 2 703 Slovakia 8 963 Finland 10 481 Sweden 13 974 United Kingdom 63 916 VIII. Annual national ceilings for voluntary coupled support referred to in Article 53(7) of Regulation (EU) No 1307/2013 (thousand EUR) Calendar year 2018 Belgium 82 129 Bulgaria 119 214 Czech Republic 129 256 Denmark 24 135 Estonia 6 142 Ireland 3 000 Greece 184 049 Spain 584 919 France 1 035 126 Croatia 41 908 Italy 450 232 Cyprus 3 932 Latvia 38 294 Lithuania 71 298 Luxembourg 160 Hungary 201 452 Malta 3 000 Netherlands 3 353 Austria 14 527 Poland 505 548 Portugal 117 535 Romania 242 576 Slovenia 17 568 Slovakia 58 260 Finland 102 716 Sweden 90 834 United Kingdom 52 972